Citation Nr: 0506619	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-04 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1967 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in September 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That rating decision, in pertinent 
part, denied entitlement to service connection for PTSD.  The 
veteran's timely disagreement was received by VA in October 
2001, and the RO issued a statement of the case (SOC) in 
December 2001.  The veteran submitted a timely substantive 
appeal in March 2002.

The veteran requested a hearing before the Board.  The 
requested Travel Board hearing was conducted in August 2004 
by the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon review of the claims file, the Board finds that 
additional procedural and evidentiary development is 
warranted.   

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  VA has since issued regulations consistent with this 
law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a), and 
19.9 (2004).  Among other things, the VCAA heightens VA's 
duty to assist and duty to notify claimants of the type of 
evidence needed to substantiate any claims.  VA must inform 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) which 
of that information and evidence VA will seek to obtain, and 
(3) which of it the claimant is expected to provide, and (4) 
to provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In 
this case, VA has not notified the veteran that he should 
provide any evidence in his possession that pertains to the 
claim.  The RO must provide the requisite notice on remand.

During a VA evaluation for vocational rehabilitation purposes 
in August 2002, the veteran reported that he had applied for 
social security disability benefits.  The claims file, 
however, is currently devoid of any social security 
determination or underlying medical records.  In view of the 
possible relevance that such records may have to this appeal, 
an attempt should be made to obtain them.  See Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996); Masors v. Derwinski, 2 Vet. App. 181 
(1992).

One of the stressors identified by the veteran is the death 
of a fellow soldier, D.R.T.  The veteran has provided a copy 
of an internet print-out which indicates that D.R.T. died in 
Quang Tri, South Vietnam, as the result of an explosive 
device.  A summary of the stressor related to the death of 
D.R.T. and the other claimed stressors, together with a copy 
of the internet print-out, the veteran's DD214, service 
personnel records, a copy of the Army Commendation Medal 
citation and General Order 1093 related to that citation, and 
any other documents deemed necessary should be sent to the 
United States Armed Services Center for Unit Records Research 
(CURR) (formerly Environmental Support Group), 7798 Cissna 
Road, Springfield, Virginia 22150-3197.  The RO should ask 
CURR to verify the stressors and to provide the unit history 
for the veteran's unit during the veteran's tour of service 
in Vietnam, from July 1968 to July 1969. 

Accordingly, the appeal is REMANDED for the following 
actions:

1.  The RO must notify the veteran that 
he should provide any evidence in his 
possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b) (2004).  

2.  The RO should contact the Social 
Security Administration and request 
copies of the veteran's disability 
determination, and the medical records 
reviewed in connection with the claim.

3.  The RO should provide a summary of 
the veteran's stressor statements, 
including a summary of the stressors 
described at an August 2004 Travel Board 
hearing, a copy of the stressor statement 
received by VA on June 20, 2001, a copy 
of the internet print-out concerning the 
death of D.R.T., a copy of the veteran's 
DD214 and DA20, a copy of the Army 
Commendation Medal citation and General 
Order 1093 related to that citation, and 
any other documents deemed necessary, as 
well as any updated or additional 
specific information regarding the 
veteran's claimed stressor experiences, 
to USASCRUR, 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The RO 
should request verification of the 
reported stressors and a unit history of 
the unit the veteran was attached to 
while he was stationed in Vietnam.  

4.  After the above-requested evidence 
has been received and associated with the 
claims folder and if a valid stressor is 
identified, the veteran should be 
scheduled for another VA psychiatric 
examination, to ascertain whether or not 
he now has PTSD related to service.  The 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies, including psychological testing, 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis(es).

The examiner should be informed that only 
stressors that have been verified by the 
RO may be used as a basis for a diagnosis 
of PTSD.  If the diagnosis of PTSD is 
deemed appropriate, the psychiatrist 
should specify whether the stressor(s) 
found to be established by the record was 
sufficient to produce PTSD, and whether 
there is a link between the current 
symptomatology and the in-service 
stressors found to be established by the 
record.  A complete rationale for the 
opinion expressed must be provided.

5.  Following any additional development 
deemed necessary under the circumstances 
of the case, the claim should be reviewed 
and readjudicated.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. S. TOTH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




